September 17, 2004


Mr. P. Michael Jung
Strasburger & Price, L.L.P.
901 Main Street, Suite 4300
Dallas, TX 75202-3794

Mr. Stephen D. Susman
Susman Godfrey, L.L.P.
1000 Louisiana, Suite 5100
Houston, TX 77002-5096
Mr. Darren Brown
Provost & Umphrey
P.O. Box 4905
Beaumont, TX 77704

RE:   Case Number:  01-0652
      Court of Appeals Number:  06-00-00017-CV
      Trial Court Number:  A-152,368

Style:      HUMBLE SAND & GRAVEL, INC.
      v.
      RAYMOND GOMEZ, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas delivered the enclosed  opinions  and
judgment in the above-referenced cause.


                                       Sincerely,
                                       [pic]


                                       Andrew Weber, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Lolita    |
|   |Ramos         |
|   |Ms. Linda     |
|   |Rogers        |